Lee, J.
 Edmond Liston Mapp sought, by his bill of complaint, to obtain a divorce from his wife, Mrs. Doris Christine Mapp, on a charge of habitual cruel and inhuman treatment. The evidence was conflicting, and the learned chancellor found against the complainant, denied the divorce, and awarded Mrs. Mapp support for herself and child. The evidence fully supports the conclusions *342reached by the chancellor, and the decree is in all respects affirmed.
 Appellee’s motion for the allowance of a fee for her attorneys in this Court is sustained, and the same is fixed at $25, being one-half of the amount allowed by the trial court.
Affirmed, and attorneys’ fee allowed.
McGehee, C. J., and Roberds, Holmes and Lotterhos, JJ.. concur.